Citation Nr: 0602665	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  04-24 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1970 as a demolitions expert.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2003 rating decision of the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center (RO) of 
the Department of Veterans Affairs (VA).  


FINDING OF FACT

The veteran's hearing loss disability is manifested by no 
more than level II hearing loss in both ears.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that VA's General Counsel has held that the 
notification requirements of the VCAA are not applicable to 
appeals such as the current one involving a notice of 
disagreement with the initial evaluation of a disability if 
the required notice was provided in response to the 
underlying service connection claim.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  This precedent opinion by the VA General 
Counsel is legally binding upon the Board.  See 38 U.S.C.A. 
§ 7104(c) (West 2002).  

The record reflects that the RO provided the appellant with 
the notice required in response to his service connection 
claim by letter mailed in March 2003.  Although the RO did 
not specifically request the appellant to submit all 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain the evidence on the 
veteran's behalf.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the RO has obtained available 
service medical records and post-service treatment records.  
Neither the veteran nor his representative has identified any 
available, outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such available evidence.  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the 
veteran's claim.




Evidentiary Background

The veteran was granted service connection for bilateral 
hearing disability by rating decision in July 2003.  A 
noncompensable rating was assigned.  

The veteran was afforded a VA audiological examination in 
June 2003.  Pure tone thresholds, in decibels, were as 
follows:

HERTZ
1000
2000
3000
4000
RIGHT
25
35
35
55
LEFT
40
30
45
60

The average pure tone thresholds were 38 dB in the right ear 
and 54 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 88 
percent in the left ear.  The examiner diagnosed the veteran 
with mild sensorineural hearing loss in the right ear and 
mild to moderate sensorineural hearing loss in the left ear.  

The veteran underwent a private audiological evaluation in 
March 2004, which disclosed mild to moderate sensorineural 
hearing loss in the right ear and mild to severe 
sensorineural hearing loss in the left ear.  The average pure 
tone thresholds at 1000, 2000, 3000 and 4000 Hertz were 44 in 
the right ear and 48 in the left ear.  Unaided speech 
discrimination was 88 percent in both ears.  

In a statement from the veteran received in October 2004, he 
stated that he thought his initial VA examination was invalid 
due to improperly fitted earphones and ear plugs.  He 
provided VA with an October 2004 private audiological 
examination report showing that average pure tone thresholds 
at 1000, 2000, 3000 and 4000 Hertz were 40 in the right ear 
and 46 in the left ear.  Speech discrimination was 90 percent 
in the right ear and 95 percent in the left ear.  



In December 2004, the veteran was afforded a second VA 
audiological examination.  Pure tone thresholds, in decibels, 
were as follows:

HERTZ
1000
2000
3000
4000
RIGHT
30
35
35
50
LEFT
35
35
45
65

The average pure tone thresholds were 38 dB in the right ear 
and 45 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent bilaterally.  The examiner 
diagnosed the veteran with mild to moderate sensorineural 
hearing loss in the right ear and mild to moderately-severe 
sloping sensorineural hearing loss in the left ear.  


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2005).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

Examinations are conducted using the controlled speech 
discrimination tests (Maryland CNC), together with the 
results of the pure tone audiometry test.  The horizontal 
lines in table VI, referenced in 38 C.F.R. § 4.85, represent 
nine categories of percent of discrimination based upon the 
controlled speech discrimination test.  The vertical columns 
in table VI represent nine categories of decibel loss based 
upon the puretone audiometry test.  The numeric designation 
of impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear. The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating. 

Analysis

In this case, application of the examination results to the 
tables in the Schedule does not result in assignment of a 
compensable evaluation for the service-connected hearing loss 
disability.  

As a preliminary matter, the Board notes that the veteran's 
hearing impairment does not fall into one of the exceptional 
patterns set forth above.

Under the criteria set forth in the Rating Schedule, a 
compensable rating for bilateral hearing loss is warranted 
when both ears are measured at Level IV, or alternatively, 
when the better ear is measured at Level III and the poorer 
ear is measured at Level IV.  The greatest degree of hearing 
impairment was found on the March 2004 private audiological 
examination; however, the findings on that examination 
translate to Level II hearing in both ears.  Level II hearing 
in both ears is considered noncompensable.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2005).  Accordingly, a compensable 
rating is not warranted. 


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


